DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/087,097 filed 16/087,097.
Claims 1-15 are pending in the Application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 14, 15 recite limitation “total number of first photoelectric converters whose light volume is determined to be large“. It is not clear “light volume is determined to be large” comparing/related to what.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traywick et al. (US Patent Application Publication 2009027348 ) a in view of Morichi (US Patent Application Publication 20100167797).
With respect to claim 1 (as best understood) Traywick et al. teaches A mobile device (paragraph [0003]), comprising:
an outer package (housing 16/outer package of the electronic/mobile device 10 (paragraph [0017]; Figs. 1, 2)); 
a first solar panel including a plurality of first photoelectric converters generating electrical power based on light which enters from a first surface of the outer package and being disposed side by side (solar panel14/first solar panel comprising photovoltaic cells/photoelectric converters which convert/generate light into electricity/electrical power (paragraph [0018]), wherein solar panel14/first solar panel is mounted on the housing 16/first surface of the outer package disposed side by side (paragraph [0017], Fig. 1)); and 
at least one processor (microcontroller 26 (paragraphs [0004], [0019]; Fig. 3)) configured to; 
determine a magnitude of a light volume of light entering the first solar panel for each of the plurality of the first photoelectric converters (microcontroller 26  acting as solar meter to measure the intensity of solar light/magnitude of light volume being received by the photovoltaic cells/photoelectric converters of the solar panel14/first solar panel of the electronic/mobile device 10 (paragraphs [0021], [0018]; claim 2 of Traywick et al.)), and 
execute notification processing of transmitting an instruction to provide a notification based on a first number of light-receiving units which is a total number of first photoelectric converters whose light volume is determined to be large in the plurality of the first photoelectric converters (notifying the user an indication of the intensity of the light received by the photovoltaic cells/photoelectric converters of the solar panel14/first solar panel of the electronic/mobile device 10, wherein indication is made of solar energy/intensity of light/volume of light/to be large received  by he photovoltaic cells/photoelectric converters (paragraphs [0004], [0021], [0035])).  
	However Traywick et al. lacks specifics regarding plurality of first photoelectric converters in a first number of light-receiving units. Morichi teaches plurality of solar cell modules, each comprising a number of cells/photoelectric converters (paragraphs [0005]) including detecting volume of light received by the solar cell modules, each comprising a number of cells/photoelectric converters (paragraphs [0016], [0061], [0074], [0077])). 

	With respect to claims 14, 15 Traywick et al. teaches limitations similar to claim 1 including A method for controlling a mobile device (managing/controlling electricity for electronic device (paragraphs [0003]) (claim 14). 
However Traywick et al. lacks specifics regarding plurality of first photoelectric converters in a first number of light-receiving units. Moreover while Traywick et al. teaches microcontroller running a control program/instructions (paragraphs [0004], [0021])  to implement all steps of claims 1, 14, 15, Traywick et al. lacks specifics regarding a non-transitory computer readable medium. 
Morichi teaches plurality of solar cell modules, each comprising a number of cells/photoelectric converters (paragraphs [0005]) including detecting volume of light received by the solar cell modules, each comprising a number of cells/photoelectric converters (paragraphs [0016], [0061], [0074], [0077])), including  A non-transitory computer readable storage medium storing a control program, wherein the control program makes a mobile device to implement method (control part of the cellular phone, which executes a program stored in the memory to control electric power supply used by portable apparatus/cellular phone (paragraphs [0070], [0001]))
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Morichi to teqach specific subject matter Traywick 
	With respect to claims 2-9 Traywick et al. teaches:
Claim 2: wherein the at least one processor transmits the instruction to provide the notification upon determining that the first number of light-receiving units is smaller than a reference value in the notification processing (paragraph [0036]).  
Claim 3: comprising a posture sensor configured to detect a posture of the mobile device, wherein3 Docket No.: 5931-006 PATENTthe at least one processor executes the notification processing upon determining that the first surface faces a vertically upper side (paragraphs [0003], [0019], [0025], [0035]).  
Claim 4: comprising a static sensor configured to detect whether or not the mobile device spatially remains still, wherein the at least one processor executes the notification processing upon determining that the mobile device remains still (paragraph [0041]).  
Claim 5: wherein the at least one processor transmits the instruction to provide the notification upon determining that the first number of light-receiving units is larger than a first reference value (paragraphs [0035], [0041]).  
Claim 6: further comprising a posture sensor configured to detect a posture of the mobile device, wherein the at least one processor transmits the instruction to provide the notification upon determining that the first surface faces a vertically lower side and the first number of light-receiving units is larger than the first reference value, as first processing (paragraphs [0003], [0004], [0036]).  
(paragraphs [0036], [0041], [0017]).4 Docket No.: 5931-006 PATENT  
Claim 8: wherein the at least one processor transmits, in the second processing, the instruction to provide the notification in a notification form different from a notification form in the first processing (paragraphs [0017], [0041], [0025], [0019]).  
Claim 9: comprising a static sensor configured to detect whether or not the mobile device spatially remains still, wherein the at least one processor executes: the first processing under a condition that the static sensor detects a static state of the mobile device; and the second processing regardless of a detection result of the static sensor (paragraphs [0041], [0004]).  
	With respect to claims 10-13 Morichi teaches:
Claim 10: wherein the at least one processor transmits the instruction to provide the notification at a notification level according to the first number of light-receiving units (paragraph [0059]).  
Claim 11: further comprising a second solar panel including a plurality of second photoelectric converters generating electrical power based on light which enters from a second surface located on an opposite side of the first surface of the outer package and being disposed side by side (paragraphs [0060], [0061]).  

Claim 12: further comprising a posture sensor configured to detect a posture of the mobile device, wherein5 Docket No.: 5931-006 PATENTthe at least one processor determines a magnitude of the light (paragraphs [0063], [0064]), if it is determined that the first surface faces a vertically upper side, the at least one processor transmits the instruction to provide the notification upon determining that the first number of light-receiving units is smaller than a first reference value or the second number of light-receiving units is larger than a second reference value (paragraphs [0066], [0074], [0075]), and if it is determined that the first surface faces a vertically lower side, the at least one processor transmits the instruction to provide the notification upon determining that the second number of light-receiving units is smaller than the first reference value, and transmits the instruction to provide the notification upon determining that the first number of light-receiving units is larger than the second reference value (paragraphs [0076], [0077], [0079]).  
Claim 13:  wherein the plurality of the first photoelectric converters includes 2M (M is a natural number) first photoelectric converters, and are arranged in a lattice pattern, two arranged longitudinally and M arranged laterally or M arranged longitudinally and two arranged laterally (paragraphs [0058], [0067]; Figs. 1A, 1B).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Morichi to teqach specific subject matter Traywick et al. does not teach, because it provides a portable terminal, a portable apparatus and a method for controlling electric power supply, which increase the probability of receiving light by a solar cell module (paragraph [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
02/02/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851